United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3566
                       ___________________________

                                     Ellis Trice

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Donald Eversole, Detective, Van Buren Sheriff's Department; Patti Bonewell,
                 Detective Crawford County Sheriff's Office

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                           Submitted: March 7, 2013
                             Filed: March 8, 2013
                                 [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
        Arkansas inmate Ellis Trice appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Trice’s pro se appellate filings are
to be liberally construed, see Earl v. Fabian, 556 F.3d 717, 723 (8th Cir. 2009), but we
deem his failure to assert in his brief any grounds for reversal of the district court’s
grant of summary judgment to be a waiver of any related issues on appeal, see Harris
v. Folk Constr. Co., 138 F.3d 365, 366 n.1 (8th Cir. 1998). The judgment of the
district court is affirmed, see 8th Cir. R. 47B, and Trice’s two pending motion are
denied.
                         ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.

                                          -2-